ZASTROW, Justice
(dissenting).
I dissent.
The majority concludes that V. R. was not “in custody” and that therefore the state was not required to show a voluntary, knowing and intelligent waiver of his right to counsel and privilege against self-incrimination under the rationale of Oregon v. Mathiason, 429 U.S. 492, 97 S.Ct. 711, 50 L.Ed.2d 714 (1977), and People v. Wipfler, 68 Ill.2d 158, 11 Ill.Dec. 262, 368 N.E.2d 870 (1977).
In Oregon v. Mathiason, supra, the United States Supreme Court reasoned:
In the present case, however, there is no indication that the questioning took place in a context where respondent’s freedom to depart was restricted in any way. He came voluntarily to the police station, where he was immediately informed that he was not under arrest. At the close of a one-half hour interview respondent did in fact leave the police station without hindrance. It is clear from these facts that Mathiason was not in custody ‘or otherwise deprived of his freedom of action in any significant way.’ 429 U.S. at 495, 97 S.Ct. at 714, 50 L.Ed.2d at 719.
The facts of this case differ significantly in the pivotal factors which were held to establish the lack of custody in Mathiason and Wipfler. In Mathiason and Wipfler, the police did not have probable cause to arrest the defendants. Here, the officer testified that he had more than enough information to arrest V. R.
In Mathiason and Wipfler the defendants went to the police station in response to a telephone call and a note. Here V. R. was sought out by the police officer who advised him to get into the police car, advised that he was in trouble and driven to the police station.
In Mathiason the defendant was advised that he was not under arrest and was free to leave and was in fact allowed to leave. Here, V. R. was not advised he was not “under arrest” or free to leave and he was not allowed to leave until the officer was advised to release him by the court service *835worker. The officer stated that V. R. was “probably” under the impression that he was not free to leave. In Wipfler, the defendant was interviewed only as “an important witness.” Here, V. R. was interviewed as the only suspect in a burglary.
The majority finds great significance in the fact that V. R. was allowed to leave the presence of the officer to retrieve the stolen items. This came after the confessions and as a result of a “deal” between the officer and V. R., the exact nature of which does not appear in the record. Likewise, I find no evidence that V. R. was given the option of eating at home, rather the mother was advised that V. R. would be given a meal at the jail because the officer wished to question him more.
However, I do not feel that this “freedom” of the juvenile to leave after the first confession is of that substantial importance. It appears that from the time the officer located V. R., directed him to get into the police car and drove him to the police station and until after the confessions were first obtained, the officer had no intent to, and would not, allow V. R. to leave his presence. That conduct indicates to me that V. R. was not only “otherwise deprived of his freedom of action in any significant way” but was also “in custody at the station.” Miranda v. Arizona, 384 U.S. 436, 477, 86 S.Ct. 1602, 1629, 16 L.Ed.2d 694, 725 (1966); Mathis v. United States, 391 U.S. 1, 88 S.Ct. 1503, 20 L.Ed.2d 381 (1968); Orozco v. Texas, 394 U.S. 324, 89 S.Ct. 1095, 22 L.Ed.2d 311 (1969).
I would therefore hold that the burden was upon the state to prove beyond a reasonable doubt that the confessions were given after a voluntary, knowing and intelligent waiver of V. R.’s right to counsel and privilege against self-incrimination. State v. Thundershield, 83 S.D. 414, 160 N.W.2d 408 (1968); State v. Seal, 83 S.D. 455, 160 N.W.2d 643 (1968); see also 29 Am.Jur.2d Evidence §§ 543, 589 et seq.; 22A C.J.S. Criminal Law § 732 et seq.; Annot., 87 A.L.R.2d 624; 19 Am.Jur. Proof of Facts, “Waiver of Rights Under Miranda”, pp. 1-126.